UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): November 19, 2013 DRINKS AMERICAS HOLDINGS, LTD. (Exact Name of Registrant as Specified in its Charter) Delaware 000-19086 87-0438825 State of Incorporation Commission File Number IRS Employer I.D. Number 4101 Whiteside Street, Los Angeles, CA 90063 Address of principal executive offices Registrant's telephone number: (323) 266-8765 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item 8.01 Other Events. Due to the significant amount of shares issued by Drinks Americas Holdings, Ltd. (the “Company”) since its last periodic disclosure statement, the Company hereby provides its shareholders with the issued and outstanding shares of the Company’s common stock (“Common Stock”). As of November 19, 2013, the Company had 171,398,373 shares of Common Stock issued and outstanding. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:November 19, 2013 DRINKS AMERICAS HOLDINGS, LTD. /s/ Timothy Owens Timothy Owens, Chief Executive Officer
